PER CURIAM.
Emmett W. Caldwell appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaints. We have reviewed the records and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Caldwell v. Town of Cary Police Dep’t, No. CA-02-178-7-BR (E.D.N.C. July 11, 2002); Caldwell v. Wilkins, No. CA-01-274-5-BR (E.D.N.C. filed May 10, 2002 & entered May 13, 2002; filed July 10, 2002 & entered July 17, 2002). Caldwell’s request for additional time to file a supplemental informal brief is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.